Bloodworth, J.
Counsel for the plaintiff in error, in their brief in this court, argue only as to the ruling on the demurrer, which they sought to bring to this court by a bill of exceptions which assigned error on that ruling and recited the filing of exceptions pendente lite thereto which were brought up as a part oE the record. “ Before exceptions pendente lite can be considered by this court, error must have been originally assigned in the main bill of exceptions upon Hie exceptions pendente lite, and not merely upon the judgment complained of in the exceptions pendente lite, or such an assignment must be made, by the permission of this court, before the argument of the case here.” Ponder v. State, 25 Ga. App. 768 (105 S. E. 318 (1)), and cases cited.

Affirmed.

Broyles, G. J., and Lulce, J., concur.